DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to correspondence filed on March 11, 2022.
Claims 3-5 are currently pending. Claims 3-4 have been amended.  Claims 5 has been added. Entry of this amendment is accepted and made of record.
Allowable Subject Matter
Claims 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 3, the closes prior art of record Ogasawara et al. (US 2015/0056483) (hereinafter Ogasawara) alone or in combination fails to teach or render obvious the invention as claimed.  The specific limitations of a sensor mounting structure comprising: the spring portion comprises: an extending portion that extends from the temperature sensing portion and along edges of the temperature sensing surface; and an adjustment portion that extends from the extending portion; wherein, in a state in which the sensor mounting structure is unmounted, the temperature sensing surface is inclined downward from a position at which the extending portion and the adjustment portion are joined to each other of independent claim 3 when combined with the limitations of an insulator attached to a wall of a case of an electric storage component to hold an electrode terminal projecting from the case and insulating the electrode terminal from the case; and a temperature sensor comprising: a temperature sensing portion holding a temperature sensing component and including a temperature sensing surface contacting the wall of the case; a locking portion locked to the insulator; and a spring portion pressing the temperature sensing portion to hold the temperature sensing surface in close contact with the wall of the case also in claim 3, distinguish the present invention from the prior art.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Thursday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE M SOTO/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855